[Franklin Templeton Ben Head Logo] IMPORTANT SHAREHOLDER UPDATE Templeton Hard Currency Fund a series of Franklin Templeton Global Trust URGENT PROXY VOTING REQUEST Dear Shareholder: We recently mailed you proxy materials regarding the Special Meeting of Shareholders for the Templeton Hard Currency Fund to be held on July 29, 2016. These materials describe the proposals and ask for your vote on these important issues. Our records indicate that we have not received your vote. We encourage you to vote as soon as possible so we can obtain a sufficient number of votes to hold the meeting. Voting is quick and easy. Please vote now using one of these methods 1. Vote By Internet Please visit the website noted on the proxy voting card and follow the online instructions. 2. Vote by Touch-Tone Phone Please call the toll-free number printed on the proxy voting card and follow the recorded instructions. The service is available 7days a week, 24 hours a day. 3. Vote by Mail Please mail your signed proxy voting card in the postage-paid envelope. PLEASE VOTE YOUR PROXY NOW The Board of Trustees recommends that you vote “FOR” the proposals. If you have already voted, thank you for your response. If you have any further questions, please contact our Proxy Solicitor, Boston Financial Data Services, toll free at 1-844-700-1418. In addition, all proxy materials are conveniently available online at the website noted on the proxy voting card. We appreciate your immediate attention. Thank you. THC 5 16
